Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 1 of  8
 

 
ENGAGEMENT AGREEMENT


This exclusive agreement (the “Agreement”), dated as of November 13, 2007, will
confirm the arrangement under which GT Securities, Inc. (GT Securities) or
another FINRA registered Broker Dealer (Broker Dealer) designated and retained
by Genesis Capital Advisors, LLC (“Genesis”) with and on behalf of Premier Power
Renewable Energy, Inc. (“Premier”), which, together with its affiliates,
subsidiaries, related companies, special purpose vehicles/entities, joint
ventures, strategic alliances, co-investors, partnerships, funds, officers,
directors, shareholders, agents and controlling entities or persons, shall
hereafter be referred to as the “Company”, to assist the Company (i) in
connection with a possible opportunities involving the Company and one or more
transactions to be determined and (ii) as set forth below in connection with the
Financing (as defined below)
 
1.Services.
 
(a) GT Securities or other qualified FINRA registered Broker Dealer (Broker
Dealer) designated by Genesis will assist the Company in obtaining debt or
equity financing in connection with a Merger and other future business needs
(any or all of the foregoing, the “Financing”). A Merger or Financing (or one in
conjunction with the other) shall be referred to hereafter as the “Transaction”.
Company is not required to enter into a Transaction, merger or combination.
 
(b) Genesis as consultants will offer opportunities to Company and it is within
Companies sole discretion to choose to enter into opportunities introduced by
Genesis.
 
(c) Genesis will retain Broker Dealer with and on behalf of Company as
authorized herein.
 
(d) Broker Dealer will provide broker dealer services in relation to the sale or
exchange of securities and or any other financial or brokerage or other service
requiring a licensed Broker Dealer related to any and all transactions covered
during the term of this agreement.
 
2. Cooperation.
 
(a) The Company shall furnish Broker Dealer with all information and data that
Broker Dealer shall reasonably request in connection with Broker Dealer’s
activities hereunder, and shall provide Broker Dealer full access, as requested,
to the Company’s officers, directors, employees and professional advisors. The
Company agrees to promptly advise Broker Dealer of all developments materially
affecting the Company, an acquisition target, any financing or proposed
Transaction or the accuracy of the information previously furnished to Broker
Dealer by the Company.
 
(b) Broker Dealer (i) will be relying on information and data provided by the
Company without having independently verified the accuracy or completeness of
the same, and (ii) does not assume responsibility for the accuracy or
completeness of any such information and data, and (iii) retains the right to
perform due diligence on the Company and any acquisition target during the
course of this engagement.


--------------------------------------------------------------------------------


 
Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 2 of  8
 

 
3. Limitation Upon Engagement. 
 
(a) Broker Dealer shall not provide any legal, accounting, regulatory or tax
advice with respect to any Transaction and the Company shall consult its own
legal, accounting, regulatory and tax advisors to the extent it deems
appropriate.
 
(b) Broker Dealer is not an agent of the Company and shall not have the
authority to enter into any agreement binding upon or otherwise obligating the
Company to enter into a Transaction. Furthermore, this Agreement does not
constitute a partnership or joint venture
 
(c) The Company acknowledges that it is sophisticated and experienced in
transactions similar to the contemplated Transaction. The Company further
acknowledges that Broker Dealer will act as an independent contractor hereunder,
and that Broker Dealer’s responsibility to the Company is solely contractual in
nature, and that Broker Dealer does not owe the Company, or any other person or
entity, any fiduciary or similar duty as a result of its engagement hereunder or
otherwise. Broker Dealer will not have any duty to disclose to the Company or
utilize for the Company’s benefit any non-public information acquired in the
course of providing services to any other person or entity, engaging in any
transaction (on its own account or otherwise) or otherwise carrying on its
business. Genesis may assign or transfer, or terminate this entire agreement
with Broker Dealer or the portion or portions of this Agreement as necessary, to
an affiliate, partner or other entity, as necessary to comply with laws and
regulations governing a Transaction or the services herein in any state or
country Company may enter into a Transaction.
 
4.  Right to Retain and Assign. Genesis hereby has the right to retain GT
Securities or other licensed entity or FINRA Broker Dealer and replace same on
behalf of Company and may assign or terminate any portion of this Agreement
necessary in order to comply with rules and restrictions of any public or
private offering and related financing transactions.
 
5.  Compensation:
 
Initial Transaction Compensation: The Company agrees to pay Broker Dealer as
follows for any transactions before September 15, 2008 (hereafter Initial
Transaction):
 
3% commission to be paid in cash out of escrow of any closing on the capital
raised in connection with a sale or exchange of securities, merger or reverse
merger, but in no event will the placement fees due the Broker Dealer for that
Initial Transaction be in excess of two hundred ten thousand ($210,000.00)
except for compensation due on the future exercising of warrants which in
addition to the amounts detailed herein become due and payable at the time the
warrants are exercised.
 
(a) This limit on fees only applies to the initial purchase of equities prior to
date of September 15, 2008 (Initial Transaction) and does not apply to any
warrants or options issued in connection with those equities and the initial
transaction detailed in below 5 (b) or future warrants and options.
 
(b) Regarding warrants or options issued and/or exercised in connection with the
Initial Transactions securities or in the future, GT Securities or other Broker
Dealer retained by Genesis on behalf of Company will receive 6% of the proceeds
from the exercising of any and all warrants or options issued at the time they
are exercised. With respect to any and all other future transactions, on or
after September 15th 2008, fees will be as defined in Future Transaction
Compensation as follows


--------------------------------------------------------------------------------


 
Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 3 of  8
 

 
Future Transaction Compensation. The Company agrees to pay Broker Dealer based
on the “Combination Value” as defined below for the following:
 
(d) (1) For acquisitions made by Company of another company, a cash payment as
defined in fee schedule (n). #1 below will be paid upon each successful close of
the merger with each company that Company chooses to acquire that is introduced
by Genesis.
 
(e) (2) If Broker Dealer introduces an equity investor to the Company that
results in a sale of less than a 50% interest in the Company, a cash payment as
defined in Fee Schedule (n). #4 below will be paid.
 
(f) For the sale of over 50% of Premiers equity to an investor that was
introduced to Premier by Broker Dealer or Genesis, or a merger with a company
introduced by Broker Dealer or Genesis, or a public offering in which Broker
Dealer provides services, Broker Dealer will receive a percentage fee based on
the total combination valuation received by Premier as defined in the
Combination Fee definition below as defined in Fee Schedule (n). #3 below. In
the event, and only in the event of a reverse merger or public offering. Broker
Dealer may at its sole discretion elect to have its fees paid in unrestricted
common stock of the same class and rights any financers receive in the surviving
entity.
 
(i) A fee (the “Combination Fee”) (as defined below) will be paid for all
combinations introduced by Broker Dealer or Genesis. However, if Company enters
into a Combination, WITH the assistance of Broker Dealer, with a Target Company
not introduced by Broker Dealer or Genesis, then the Combination Fee due Broker
Dealer shall be reduced to three and a half percent (3.5%). Furthermore, if
Company enters into a Combination, with a target company not introduced by
Broker Dealer or Genesis, without the assistance of Broker Dealer, Broker Dealer
will receive nothing. The Combination Fee shall be paid immediately when the
Company first receives any consideration (directly or indirectly) for the
Transaction, or when the Company first provides any consideration (directly or
indirectly) for the Transaction, whichever takes place first.“Combination Value”
shall mean the aggregate amount of cash and any securities or other property
paid or payable directly to or indirectly received by the Company in connection
with a Combination, including, without limitation, (i) any dividends paid to
company (ii) all Company indebtedness and other liabilities directly or
indirectly assumed, refinanced, retired or extinguished in connection with the
Combination, or which otherwise remains outstanding as of the consummation of
the Combination, (iii) all amounts paid or other value ascribed in respect of
warrants, options or other convertible securities in connection with the
Combination; (iv) the full amount of any consideration placed in escrow or
otherwise held back. Non-cash consideration shall be valued as follows: (i)
publicly-traded securities in an entity that is not a Target in a reverse merger
with the Company shall be valued at the average of their 4:00 p.m. closing
prices (as reported in the Wall Street Journal) for the five trading days prior
to the consummation of the Combination and (ii) any other non-cash consideration
shall be valued at the fair market value thereof as determined in good faith by
the Company and Genesis.
 

--------------------------------------------------------------------------------


 
Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 4 of  8
 

 
(k) If, following or in connection with any proposed Merger, Broker Dealer
negotiates for Company to receive a break-up, termination, “topping”, expense
reimbursement or similar fee or payment (including, without limitation, any
judgment for damages or amount in settlement of any dispute as a result of such
termination, abandonment or failure to occur), Broker Dealer shall be entitled
to a cash fee, equal to twenty-five percent (25%) due at the same time as it is
received by Company. (This only applies if Company receives a break up fee.).
 
(l) A fee (the “Financing Fee”) for debt financing introduced to Company by
Broker Dealer equal to a percent (See Fee Schedule Below n. #2) of the total
gross amount of any Financing provided to the Company (the “Financing Entity”)
in the form of credit.. Company is under no obligation to accept financing from
companies introduced by Broker Dealer and fees only become due if Company
accepts financing from Financing Entity introduced by Genesis or Broker Dealer.
This excludes financing that company secures on its own.
 
(m) Except as expressly set forth herein, no fee payable to Broker Dealer
hereunder shall be credited against any other fee due to Genesis or Broker
Dealer. The Company’s obligation to pay any fee or expense set forth herein
shall be absolute and unconditional and shall not be subject to reduction by way
of setoff, recoupment or counterclaim.
 
n) Fee Schedule for all Broker Dealer services:
 
1. Premier Power acquiring other companies


Fee percentage
 
 
 
Value of consideration
     
6%
   
of the first
 
$
1,000,000.00
   
Plus
 
5%
   
of the second
 
$
1,000,000.00
   
Plus
 
4%
   
Of the third
 
$
1,000,000.00
   
Plus
 
3%
   
Of the forth
 
$
1,000,000.00
   
Plus
 



2. New line of credit


Fee percentage
 
 
 
Total line of credit
 
1%
   
line of credit up to
 
$
2,500,000.00
 
2%
   
all amounts over $2.5MM
                       
Example:
             
$4MM line of credit
       
$
80,000.00
 

 
3. Purchase of Premier Power by other entity


Fee percentage
 
 
 
At Purchase Price or Valuation
 
3%
   
up to
 
$
10,000,000.00
 
4%
   
up to
 
$
15,000,000.00
 
5%
   
up to
 
$
25,000,000.00
 
6%
   
Over $25MM
                       
Example:
             
PPRE acquired or merged at a valuation of $8MM
       
$
240,000.00
 
PPRE acquired or merged at a valuation of $10MM
       
$
400,000.00
 
PPRE acquired or merged at a valuation of $15MM
       
$
600,000.00
 
PPRE acquired or merged at a valuation of $26MM
       
$
1,300,000.00
 

 

--------------------------------------------------------------------------------


 
Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 5 of  8
 

 
4. Raising capital for Premier Power


Fee percentage
 
 
 
Value of consideration
     
6%
   
of the first
 
$
1,000,000.00
   
plus
 
5%
   
of the second
 
$
1,000,000.00
   
plus
 
4%
   
of the third
 
$
1,000,000.00
   
plus
 
4%
   
of the forth
 
$
1,000,000.00
   
plus
 
4%
   
all amounts over $4MM
                                   
Example:
                   
Raise $2MM
       
$
110,000.00
       
Raise $8MM
       
$
260,000.00
       

 
6. Payments. All payments to be made to Broker Dealer shall be made as follows:
 
(a) In the event an escrow or other third-party is used to facilitate or govern
a Transaction, (including but not limited to a court of law, law firm,
accounting firm, or other entity) (“Escrow”), payment shall be made by Company
directly or through Escrow such that the Company shall provide or cause the
provision of any anticipated compensation hereunder to Escrow, and Escrow shall
directly disburse said compensation to Broker Dealer without any deduction for
tax in accordance with the timing of payments provided for by this Agreement.
Company agrees to use an Escrow for a Transaction whenever possible, and Company
agrees to provide Escrow any written instructions to effectuate the payments
contemplated under this Agreement. Broker Dealer may choose to waive its right
to be paid through Escrow, in which case, Broker Dealer shall be paid in
accordance with subsection (b) below. Any such waiver must be in writing to be
effective.
 
(b) In the event an Escrow is not used, (i) payments in the form of cash shall
be made by wire transfer of immediately available U.S. funds no later then 48
hours after closing and (ii) payments in the form of Company stock shall be made
to the brokerage account(s) designated by Broker Dealer, without deduction for
any tax in accordance with the timing of payments provided for by this
Agreement.
 
7.  Expenses. In addition to any fees that may be paid to Broker Dealer
hereunder, whether or not any Transaction occurs, upon request by Broker Dealer,
the Company will reimburse Broker Dealer, within thirty (30) business days, for
all APPROVED in writing out-of-pocket expenses incurred by Broker Dealer and
Genesis in connection with its engagement.
 
8.  Indemnification.  The Company will indemnify and hold Broker Dealer and any
of its affiliates, directors, officers, agents, employees or controlling persons
(“Indemnified Parties”) harmless against any and all losses, claims, damages or
liabilities, including reasonable attorneys’ fees and expenses (any of the
foregoing, a “Claim”), arising from 1) the Company’s breach of any part of this
Agreement, 2) any act by the Company that actually causes a Claim against Broker
Dealer, or 3) any actions taken or services provided by Broker Dealer under this
Agreement, except for acts of gross negligence or intentional misconduct in
performing such actions or services.  The foregoing indemnification shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company and the Indemnified Parties.  This
indemnification provision shall survive any termination or expiration of this
Agreement


--------------------------------------------------------------------------------


 
Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 6 of  8
 

 
9.  Termination. Broker Dealers’ engagement hereunder will commence upon the
execution of the retainer and assignment waiver attached hereto, and will
continue until terminated by either party on thirty (30) business days’ written
notice to the other, provided that, other than in the case of Broker Dealers ’
gross negligence or intentional misconduct (and notice to Broker Dealer and an
opportunity to cure, if curable), the Company will not terminate this Agreement
prior to that date which is twelve (12) months from the date of the execution of
this Agreement. Upon any termination of this Agreement, the Company shall
promptly pay Broker Dealer any accrued but unpaid fees hereunder, and shall
reimburse Broker Dealer for any unreimbursed expenses that are reimbursable
hereunder. In the event of any termination or expiration of this Agreement,
Broker Dealer shall be entitled to the applicable fee(s) set forth in Section 5
including and until such time as any warrants or options issued in connection
with a financing under this agreement are exercised or expire, which ever is the
later.
 
10. Non-circumvention. The Company shall not in any manner solicit or accept any
business from any contact (including, but not limited to, any Target or
Financing Entity) provided by Broker Dealer or Genesis (including, but not
limited to, any contact provided prior to the execution of this Agreement) or
engage in any transaction with any such contact for thirty-six (36) months
following the termination or expiration of this Agreement, without the prior
written consent of Genesis.
 
11. Confidentiality. Broker Dealer, Genesis and the Company agree during the
term of this Agreement and thereafter to take all steps reasonably necessary to
hold in trust and confidence information which they know or have reason to know
is considered confidential by Broker Dealer or the Company except as
necessitated by law, or used in any manner contrary to the disclosing party's
best interest.
 
12. Governing Law. This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the substantive
laws of the State of California, without giving effect to the principles of
conflict of laws thereof.
 
13. Announcements. The Company agrees that Broker Dealer may, following a
Transaction, place an announcement in such newspapers, electronic media and
periodicals as it may choose, stating their role and other material terms of the
Transaction. Broker Dealer shall be entitled to use the Company’s name and logo
in connection therewith. The Company agrees that any press release it may issue
announcing a Transaction will, at their request, contain a reference to their
role in the Transaction
 
14. Notices. All notices, consents and other communications required by the
terms of this Agreement, including any change of address, shall be in writing
and sent to the parties at the addresses specified below. Any such notice shall
be deemed to have been given three (3) days after mailing or when received if
sent by hand, facsimile or air courier.
 
To Company:
To Genesis:
Premier Power Renewable Energy,
Genesis Capital Advisors, LLC
4961 Windplay Dr., Suite 100
15760 Ventura Blvd., Suite 1550
El Dorado Hills, CA 95762
Encino, CA 91436
Facsimile (916) 939-0490
Facsimile (818) 528-3445
Attn: Dean Marks
Attn: Charlie Gilreath

 
For Broker Dealer Notification see assignment attached
 

--------------------------------------------------------------------------------


 
Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 7 of  8
 

 
15. Headings. Headings used herein are for convenience of reference only and
shall not affect the interpretation or construction of this Agreement.
 
16. Broker Dealer Entire Agreement. This Agreement constitutes the entire
agreement between the Broker Dealer and Company relating to the subject matter
hereof and supersedes all prior or contemporaneous negotiations,
representations, agreements and understandings, both oral and written, of the
parties. This Agreement may not be amended or modified except by an agreement in
writing, executed by the parties hereto
 
17. Severability. If one or more provisions of this Agreement shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, such provision or the illegal, invalid or unenforceable portion
thereof shall be deemed severed from this Agreement and all other portions of
this Agreement shall be considered valid and remain in effect.
 
18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile transmission of the Agreement
shall constitute one acceptable method to provide notice of acceptance between
the parties.
 
19. Waiver. The failure of any party to exercise a right under this Agreement or
insist on the performance of any of the terms, conditions, and provisions of
this Agreement shall not be construed as a waiver or relinquishment of that
right or future compliance therewith. No waiver of any term or condition of this
Agreement on the part of either party shall be effective for any purpose
whatsoever unless such waiver is in writing and signed by such waiving party
 
20. Binding. This Agreement shall be binding upon and inure to the benefit of
each of the parties and their respective successors and permitted assigns.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Premier Power Renewable Energy,
 
Genesis Capital Advisors, LLC
         
By:
    
By:
  
Dean Marks
 
Charlie Gilreath
President
 
Managing Member

 

--------------------------------------------------------------------------------


 
Premier Power Renewable Energy, Inc. 
Initials ________ ________
Page 8 of  8
 

 
Retention of Broker Dealer and Assignment
 
For all services detailed in the attached agreement requiring a Broker Dealer
between the date of execution and December 31, 2008 Broker Dealer and Company
hereby retains and assigns and transfers the portions of the attached agreement
requiring a FINRA licensed Broker Dealer to GT Securities, Inc.


GT Securities warrants and represents it is FINRA registered broker dealer.
GT Securities hereby accepts retention and assignment and agrees to provide the
brokerage and placement agent services necessary to complete the transaction or
transactions contemplated under the terms of the attached agreement.


A copy of all notices must be sent to: GT Securities, Inc, 6033 W. Century
Blvd., Suite 150, Los Angeles, CA 90045
Agreed and accepted



    
Charles Gilreath
 
Genesis Capital Advisors
      
Jay Turo
 
GT Securities

 

--------------------------------------------------------------------------------

